R. G. Prater shipped a race horse from Brownwood to Coleman, Texas, in a car furnished and transported by the Gulf, Colorado Santa Fe Railway Company. According to testimony submitted by Prater, the animal was injured while being unloaded at Coleman, and he sued the railway company and recovered $200.
The company has appealed and presented the case in this court on several assignments of error, all of which, after due consideration, are overruled.
The testimony offered by the plaintiff was sufficient to show that the defendant was guilty of negligence in requiring the animal to be unloaded upon the platform at the freight depot. The plaintiff's witness testified that there was not room for the horse to get from the car to the platform without turning sideways, and in doing so, one hind foot slipped down, thereby skinning the leg up to the stifle joint. The witness testified that the defendant's agent directed him to unload the animal at that place, and assisted him in doing so. The evidence referred to supports the finding of negligence against the defendant.
We are also of opinion that the plaintiff and his other witness qualified themselves to testify as to market value.
No error has been shown and the judgment is affirmed.
Affirmed.